Citation Nr: 0407098	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include a personality disorder and 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from June 1987 to January 
1988.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.


REMAND

A preliminary review of the record indicates that additional 
development is required.  

The veteran contends, in essence, that his schizophrenia 
began during service.  The Board notes that the veteran's 
service medical records include a diagnosis of alcohol abuse, 
and his DD 214 lists personality disorder as the narrative 
reason for his separation.  Post-service medical records 
provide evidence of current schizophrenia.  In addition, a 
March 2002 private psychiatric evaluation provides that the 
veteran had a history of paranoid schizophrenia since age 8.  

In light of the foregoing, the Board finds that additional 
evidentiary development is required, to include an opinion as 
to whether there is a causal relationship between any current 
psychiatric disorder and the psychiatric symptoms noted 
during service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim of the impact of the 
notification requirements on his claim.  

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature, etiology or approximate onset 
date, and severity of any psychiatric 
disability that may be present, to 
include schizophrenia.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner is requested 
to note that: 1) the veteran's service 
medical records include a diagnosis of 
alcohol abuse; 2) his DD 214 lists 
personality disorder as the narrative 
reason for his separation; 3) post-
service medical records provide evidence 
of current schizophrenia; and 4) a March 
2002 private psychiatric evaluation 
provides that the veteran had a history 
of paranoid schizophrenia since age 8.  

Following the review of the claims file, 
medical history, mental status 
examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current psychiatric 
disorder that may be present began during 
or is linked to any incident of service, 
to include the psychiatric symptoms noted 
during service (i.e., whether such in-
service symptoms represented the early 
manifestations of subsequently diagnosed 
schizophrenia).  The examiner is 
requested to express additional opinions 
in terms of "yes" or "no" as to 
whether the veteran's schizophrenia pre-
existed service and, if so, answer yes or 
no as to whether the in-service 
psychiatric symptoms represented an 
aggravation of pre-existing schizophrenia 
(chronic worsening or permanent increase 
in the underlying condition beyond its 
natural progression).  Any opinions 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for a psychiatric disability, to 
include personality disorder and 
schizophrenia.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided with an SSOC.  An appropriate period 
of time should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




